Pee Cueiam.
The claim is based on hernia, as to which the statute is quite strict, requiring “conclusive” proof of five particulars-therein specified. Pamph. L. 1923, p. 101 (at p. 104(x). It is claimed that proof was lacking on several of these particulars. We have read the testimony and find the proof was ample and direct as to all of them, except on the point that “the descent of the hernia immediately followed the cause.” This, however, is clearly inferable from the facts that the petitioner had been doing heavy work for years; that while lifting a five hundred pound barrel with two others he was seized with severe pain in the region of the groin and had to stop work and sit down: that after twenty minutes he reached a car a block away, went home and to bed, to the hospital and an operation the next day, and that the examination before the operation disclosed a marked double hernia, manifest on the most casual examination. The case seems to be on all fours with Yannone v. Hind Steel Wire Works, 9 N. J. Mis. R. 501; 154 Atl.. Rep. 409. We see no good reason for any review on the facts and no point of law is suggested. Allocatur was denied by Mr. Justice Case, and we think properly. It will accordingly be denied here.